Case 2:20-mj-16096-ARM Document 2 Filed 09/23/20 Page 1 of 1 PagelD: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES

v.

MAG.NO. Qo- 16096
RUSSELL ROGERS

*¥ &* &€ + *

3 9k 2 2h ok
ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06. this Court finds:

x | That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel: and

That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests of justice, for the following specific reasons:

|. COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:

xX '
Video Teleconferencing

[| Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:

LJ The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

Date: q/+ (f

 

United States Magistrate Judge
